 Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 1 of 20 PageID #: 72




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MICHAEL CAMBRIA, individually and on
behalf of all other persons similarly situated,                        Case: 2:20-cv-03886
                                                                       (RPK)(ST)

                                            Plaintiff,
                          v.

BILL’S TOWING SERVICE, INC. and BRUCE
GOLDBLATT, jointly and severally,

                                            Defendants.

----------------------------------------------------------------X

                          SETTLEMENT AGREEMENT AND RELEASE

Plaintiff MICHAEL CAMBRIA (hereinafter “Plaintiff”), and Defendants BILL’S TOWING
SERVICE, INC. and BRUCE GOLDBLATT, Jointly and Severally on their own behalf, and on
behalf of their present and former directors, officers, partners, employees, representatives, agents,
attorneys, owners, and insurers, subsidiaries, affiliates, successors, related entities, assigns, heirs,
executors, administrators, and attorneys, in their capacities as such (hereinafter “Defendants”),
(collectively together with Plaintiff, the “Parties”) hereby agree upon this Settlement Agreement
and Release (“Agreement”) as a resolution of all issues involved herein as follows:

        1.      Preliminary Matters. By this agreement the Parties wish to settle all of their
wage-related disputes. Plaintiff has reviewed the terms of this Agreement, has had the opportunity
to confer with his legal counsel, Kaufman Law Firm PLLC, and/or other advisors of their own
choosing in order to obtain advice with respect to the terms of this Agreement, and has had the
opportunity to consider their advice with respect to the foregoing and following Agreement.
Plaintiff enters into this Agreement voluntarily and with a full understanding of its terms.

         2.      No Admission of Liability. The Parties hereto recognize and agree that
 Defendants, do not admit, and expressly deny, any violation of law or any liability to Plaintiff or
 to anyone else as a result of or growing out of the matters set forth in the Complaint styled
 Cambria v. Bill's Towing Service, Inc. et al, Index No. 20-cv-03886-RPK-ST filed in the United
 States District Court for the Eastern District of New York (the “Pending Action”), or which could
 have been raised in such suit, or which otherwise involve Plaintiff’s employment relationship
 with Defendants and the separation or termination of Plaintiff’s employment relationship. Neither
 this Agreement, nor its terms, will be admissible in any proceeding other than in a proceeding for
 breach of the terms of this Agreement as set forth herein.

        3.     Submission to Federal Court For Approval and Dismissal of Pending Action.
For and in consideration of the promises outlined in this Agreement, the sufficiency of which
Plaintiff acknowledges, Plaintiff agrees: (1) to dismiss with prejudice, or cause to be dismissed
 Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 2 of 20 PageID #: 73




with prejudice, the Pending Action; and (2) not to re-file the causes of action asserted in the
Pending Action, or any other causes of action against Defendants arising from wage-related
matters, including but not limited to those that were encompassed or could have been encompassed
or raised in the Pending Action. Plaintiff expressly authorizes his counsel to execute the Stipulation
of Discontinuance with Prejudice set forth in Exhibit A attached hereto and to submit any papers
to the Court that are necessary to effectuate the dismissal of the Pending Action within 5 days the
occurrence of the Court’s approval of the instant Agreement.

        4.      Consideration. Defendants agree to pay Plaintiff and his attorneys the total sum of
One Hundred and Twenty-Five Thousand Dollars ($125,000.00) as set forth and allocated in
Section 7 below (hereinafter the “Settlement Payment”), and other good and valuable
consideration as described below. The Parties acknowledge and agree that the Settlement Payment
includes attorneys’ fees and costs and liquidated damages. Further, Plaintiff agrees that he has no
entitlement to any wages, compensation, bonuses, commissions, gratuities, payouts, severance
pay, vacation pay, or other benefits, damages, attorneys’ fees or costs from Defendants, except as
specifically provided in this Agreement.

        5.     Release by Plaintiff. For and in consideration of the mutual promises contained
herein, Plaintiff fully and finally releases Defendants from any and all claims asserted or
unasserted, known and unknown, that were pled or could have been pled, which arise from the
non-payment of wages for hours worked, minimum wage, overtime work performed, break time,
missed meal or rest periods, spread of hours pay or violations of any and all laws concerning hours
worked or payment of wages or overtime, including, without limitation, claims under the federal
Fair Labor Standards Act, the New York Labor Law (NYLL), or any other federal, state, or local
wage and hour laws, including claims for wages, overtime pay, spread of hours pay, commissions,
benefits, bonuses, receipt of required documentation, liquidated damages, penalties, interest, and
the like whenever accruing, punitive damages, or conversion.

        6.      Plaintiff’s Responsibility for Taxes. Defendants shall issue an IRS Form 1099
Misc to Plaintiff for the Settlement Payment. Plaintiff assumes full responsibility for any and all
federal, state and local taxes or contributions which may hereafter be imposed on Plaintiff or
required to be paid by Plaintiff under any federal, state, or municipal laws of any kind, with respect
to the monies paid by Defendants to Plaintiff pursuant to this Agreement, and agrees to hold
Defendants harmless for any such liability that Plaintiff may incur.

         7.      Effective Date. This Agreement shall become effective and enforceable on the
date of the Court’s final approval of this Agreement and dismissal of the Complaint with prejudice
(the “Effective Date”). The parties shall not submit a motion for final approval of the Agreement
until (i) this Agreement has been fully executed, and (ii) Defendants’ counsel has received a W-9
Form from Plaintiff and Plaintiff’s counsel.

       8.      Payment. The Settlement Payment shall be paid as follows:

                A.      Within ten (10) days of the Effective Date of this Agreement, Defendants
shall deliver a check in the amount of Twenty Thousand, Eight Hundred and Thirty Three Dollars
and Thirty Three Cents ($20,833.33) to Plaintiff’s counsel made payable to Kaufman Law Firm
PLLC, which represents Plainitff’s attorneys’ fees and expenses (the “Initial Payment”);


                                                  2
 Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 3 of 20 PageID #: 74




              B.      No later than thirty (30) days of the Effective Date of this Agreement,
Defendants shall deliver a check in the amount of Twenty Thousand, Eight Hundred and Thirty
Three Dollars and Thirty Three Cents ($20,833.33) to Plaintiff’s counsel made payable to
Kaufman Law Firm PLLC, which represents Plaintiff’s attorneys’ fees and expenses;

              C.      No later than sixty (60) days of the Effective Date of this Agreement,
Defendants shall deliver a check in the gross amount of Twenty Thousand, Eight Hundred and
Thirty Three Dollars and Thirty Three Cents ($20,833.33) to Plaintiff’s counsel made payable to
Michael Cambria;

              D.      No later than ninety (90) days of the Effective Date of this Agreement,
Defendants shall deliver a check in the gross amount of Twenty Thousand, Eight Hundred and
Thirty Three Dollars and Thirty Three Cents ($20,833.33) to Plaintiff’s counsel made payable to
Michael Cambria;

              E.     No later than one hundred and twenty (120) days of the Effective Date of
this Agreement, Defendants shall deliver a check in the amount of Twenty Thousand, Eight
Hundred and Thirty Three Dollars and Thirty Three Cents ($20,833.33) to Plaintiff’s counsel made
payable to Michael Cambria; and

              F.      No later than one hundred and fifty (150) days of the Effective Date of this
Agreement, Defendants shall deliver a check in the amount of Twenty Thousand, Eight Hundred
and Thirty Three Dollars and Thirty Three Cents ($20,833.33) to Plaintiff’s counsel made payable
to Michael Cambria.

All checks shall be mailed to Plaintiff’s counsel at: Kaufman Law Firm PLLC, 250 W. 16th Street,
#2G, New York, NY 10011.

         9.      Default and Confessions of Judgement. Concurrently with the execution of this
 Agreement, Defendants shall execute and deliver to Plaintiff’s counsel confessions of judgment
 (“Confessions of Judgment”) in the form annexed hereto as Exhibit B respectively. The Parties
 hereby acknowledge and agree that the Confessions of Judgments will be held in escrow by
 Plaintiff’s counsel, and will not be entered and/or filed at any time other than (i) in the event that
 the Defendants fail to timely make any payment as set forth above and (ii) Defendants fail to cure
 such default within ten (10) business days of receipt of written notice (to be delivered to
 Defendants by e-mail or first class mail via their counsel, Jasmine Y. Patel, Esq., at 666 Old
 Country Road, Suite 202, Garden City, New York 11530, or email to
 jpatel@franklingringer.com. Any such Notice of Default shall be deemed received upon the date
 is emailed or five (5) days after it is mailed. The Parties agree the Court shall retain jurisdiction
 to enforce the terms of the Agreement unless specifically set forth otherwise.

         10.     Governing Law. The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and shall be governed by, the laws of the State of New
York, without regard to principles of conflict of laws..The prevailing party in seeking to enforce
the terms of this Agreement, including post-judgment discovery, shall be entitled to its reasonable
attorneys’ fees and expenses. The headings used herein are for reference only and shall not in any
way affect the meaning or interpretation of this Agreement.



                                                  3
 Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 4 of 20 PageID #: 75




         11.    Status of Settlement If Case Is Not Ultimately Dismissed. In the event the Court
fails to dismiss the Pending Action with prejudice as contemplated by this Agreement, the Parties
shall make a good faith effort to revise and/or modify this Agreement. If the Settlement is not
ultimately approved, this Agreement shall be null and void ab initio. In such case, the Parties shall
be returned to their respective statuses as of the date immediately prior to the execution date of
this Agreement, and the parties shall proceed in all respects as if the Agreement had not been
executed.

        12.     Important Acknowledgments. It is further understood and agreed that the
Settlement Payment and the other good and valuable consideration provided for herein, are not a
mere recital but are the consideration for this Agreement and all terms herein, and the full and final
release effected thereby. The Parties represent and warrant that the Settlement Payment is fair and
reasonable. The Parties represent and warrant that the attorneys’ fees portion of the Settlement
Payment is fair and reasonable. The Parties represent and warrant that they are entering into this
Agreement of their own free will and accord after consultation with their attorneys. The Parties
acknowledge that they have jointly prepared this Agreement and that they are executing this
Agreement knowingly and voluntarily. Plaintiff agrees that with respect to the claims he is
waiving, he is waiving not only his right to recover money or other relief in any action that he
might institute, individually or collectively, but also that in the event a claim is brought on his
behalf, individually or jointly, by any other person or entity, before the United States Department
of Labor, the New York State Department of Labor, or any other (U.S. or foreign) federal, state,
or local governmental agency, department, or court as it relates to the claims released by the
Plaintiff in Paragraph 5 herein, he is waiving his right to recover money or other relief in any such
action.

        11.     Mutual Non-Disparagement. Plaintiff agrees that he will not make any comments
to any third party that will disparage Defendants or any of Defendants’ officers and/or employees,
excluding truthful statements about their experiences litigating this matter. Such disparaging
comments include comments concerning the quality of work performed by Defendants, its officers
and employees, and/or other communications which might otherwise impair the reputation of
Defendants, its officers and employees. Likewise, Defendants agree not to make any comments
to any third party that will disparage Plaintiff, such as comments concerning Plaintiff’s work
performance, excluding truthful statements about their experiences litigating this matter. Plaintiff
further agrees that he will not visit or access any properties owned and/or operated by Defendants
and will not contact other employees working for Defendants for the purpose of disparaging
Defendants. Nothing in this paragraph is intended to limit the ability of any party to
communicate truthfully regarding their claims or this litigation.

        12.     No Other Representations or Agreements. Each party acknowledges that,
 except as expressly set forth herein, no representations of any kind or character have been made
 by any other party or parties, agents, representatives, or attorneys, to induce the execution of this
 Agreement. This Agreement constitutes a single integrated contract expressing the entire
 agreement of the Parties hereto. There is no other agreement or understanding, written or oral,
 expressed or implied, among the Parties hereto concerning the subject matter hereof, except the
 agreements set forth in this Agreement. This Agreement constitutes and contains the entire
 agreement among the Parties and supersedes and replaces all prior negotiations and all



                                                  4
 Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 5 of 20 PageID #: 76




 agreements, proposed or otherwise, written or oral, concerning the subject matter hereof. This
 Agreement is an integrated document.

      13.    No Modification Except In Writing. This Agreement cannot be modified or
changed except by a writing, signed by the Parties, with specific reference to this Agreement.

        14.    Non-Assignment. Neither this Agreement nor any portion hereof is assignable. The
Parties represent, warrant and covenant that they have not previously assigned or transferred, or
purported to assign or transfer, to any individual or entity, any of the rights, claims, demands or
causes of action being released herein, and agree that no such assignment or transfer may occur
without a written consent executed by the Parties, and any attempt to do so shall be void.

        15.     Authority and Capacity to Bind. By signing this Agreement, each party
represents that they are competent to do so, have the authority to be bound under this Agreement,
and intend to be bound by its terms.

        16.    Execution In Counterpart. This Agreement may be executed in counterpart by
each party and each executed Agreement, when taken together, shall constitute a complete
Agreement. Further, the headings of the paragraphs herein are included for reference only and are
not intended to affect the interpretation of the Agreement.

       17.      Reservation of Jurisdiction. Notwithstanding the dismissal of this Action, the
Court shall retain jurisdiction for purposes of interpreting and enforcing the terms of this
Agreement.

       18.    Consideration Period. Plaintiff represents that Defendants advised them to take
this Agreement home, read it, and carefully consider all of its terms before signing it. Plaintiffs
hereby waive any right they might have to additional time within which to consider this
Agreement. Plaintiff also acknowledges that Defendants advised him to discuss this Agreement
with his own attorneys during this period if they wished to do so. Plaintiff has carefully read this
Agreement, reviewed it with his counsel, fully understand what it means, and are entering into it
voluntarily.




                                                 5
 Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 6 of 20 PageID #: 77




Dated: March _____, 2021
       Garden City, New York

       IN WITNESS WHEREOF, the Parties hereto have executed, or caused their duly
authorized officer to execute, this Agreement as of the day and year first above written.

PLAINTIFF:


MICHAEL CAMBRIA

_________________________


DEFENDANTS:

BILL’S TOWING SERVICE, INC.

________________________________
By: ARTHUR GAMPERO



BRUCE GOLDBLATT

__________________________________




                                              6
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 7 of 20 PageID #: 78
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 8 of 20 PageID #: 79
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 9 of 20 PageID #: 80




                               EXHIBIT A
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 10 of 20 PageID #: 81




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MICHAEL CAMBRIA, individually and on
behalf of all other persons similarly situated,                        Case: 2:20-cv-03886
                                                                       (RPK)(ST)

                                            Plaintiff,
                          v.

BILL’S TOWING SERVICE, INC. and BRUCE
GOLDBLATT, jointly and severally,

                                             Defendants.
----------------------------------------------------------------X
                  STIPULATION OF DISCONTINUANCE WITH PREJUDICE

        Upon the joint application of Plaintiff and Defendants to the above-captioned action, by

their respective counsel, for entry of an Order of Voluntary Dismissal with Prejudice approving

the parties’ negotiated settlement agreement, and the parties having consented to the entry of this

Order; and sufficient cause appearing for the same; after due deliberation; it is

        HEREBY ORDERED AS FOLLOWS:

             1. The duly executed settlement agreement, which includes, among other things, a

    waiver and release of the Plaintiff’s claims pursuant to the Fair Labor Standards Act of 1938

    and New York Labor Law as amended, has been negotiated in good faith and at arm's length

    by the parties through their attorneys;

             2. The settlement agreement is approved as a fair and reasonable disposition of the

    Plaintiff’s claims;

             3. This action, including all claims asserted by the Plaintiff herein, is hereby dismissed

    with prejudice as against Defendants, pursuant to Rule 41(a)(2) of the Federal Rules of Civil

    Procedure; and




                                                         1
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 11 of 20 PageID #: 82




         4. The Court shall retain jurisdiction to enforce the terms of the Parties’ settlement

   agreement.


Dated: Garden City, New York
       ____________ _____ 2021




_______________________________                   _____________________________
Jasmine Y. Patel, Esq.                            Meredith L. Kaufman Esq.
Franklin, Gringer & Cohen P.C.                    Kaufman Law Firm PLLC
Attorneys for Defendants                          Attorneys for Plaintiff
666 Old Country Road, Suite 202                   250 W. 16th Street, 2G
Garden City, New York 11530                       New York, New York 10011
jpatel@franklingringer.com                        meredith@kaufmanlawnyc.com

                                                  SO ORDERED

                                                  ____________________________________
                                                  U.S.D.J.




                                             2
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 12 of 20 PageID #: 83




                                  EXHIBIT B
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 13 of 20 PageID #: 84




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MICHAEL CAMBRIA, individually and on
behalf of all other persons similarly situated,
                                                                    Index No.: 2:20-cv-03886 (RPK)(ST)

                                              Plaintiff,                    CONFESSION OF
                                                                            JUDGMENT
                          v.

BILL’S TOWING SERVICE, INC. and BRUCE
GOLDBLATT, jointly and severally,

                                             Defendants.
----------------------------------------------------------------X


STATE OF NEW YORK                    )
                                     : ss.:
COUNTY OF                            )

        1.       I, Bruce Goldblatt, reside in _____________ County, New York.

       2.      I, Bruce Goldblatt, was an owner of Bill’s Towing Service, Inc. I am duly
authorized to make this affidavit of confession of judgment on behalf of myself.

        3.      Pursuant to the terms of the Settlement Agreement and Release by and between
Plaintiff and Defendants to which this Confession of Judgement is annexed, I hereby confess
judgment and authorize entry thereof against myself in favor of Plaintiff for the sum of
$125,000.00, less any payments previously made by Defendants under the Agreement plus a
penalty of thirty percent (30%) on any unpaid sums.

        4.     This affidavit of confession of judgment is for a debt justly due to Plaintiff under
the terms of the Agreement, to which this Confession of Judgement is annexed, which provides
that Defendants are to pay a total settlement of $125,000.00 to Plaintiff.

        5.     This Confession of Judgment is made upon good and valuable consideration, the
sufficiency of which I acknowledge on behalf of Defendants, including, without limitation, the
terms and provisions of the Agreement.

       6.      I hereby represent my understanding that upon Defendants’ breach of the
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered in the
United States District Court for the Eastern District of New York, in the matter of Cambria v. Bill's
Towing Service, Inc. et al, Index No. 20-cv-03886-RPK-ST, before the honorable Magistrate Judge
Steven Tiscione, as a judgment for $125,000.00, less any payments made under the Settlement



                                                           1
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 14 of 20 PageID #: 85




Agreement, plus a penalty of thirty percent (30%) on any unpaid sums, against myself. However,
if the District Court should refuse or decline to accept jurisdiction over the Agreement for any
reason, I hereby authorize entry of judgment against myself for the foregoing amount, in the
Supreme Court of the State of New York.




                                                     BRUCE GOLDBLATT


                                                   By: ___________________________________
                                                       Bruce Goldblatt




STATE OF ______________ )
                        : ss.:

        On                    , 2021, before me personally came ___________________,
personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the written instrument, who, by me duly sworn, did depose and say
that deponent resides at _____________________________, that deponent was an owner of Bill’s
Towing Service, Inc., the party described herein, and that deponent executed the foregoing
Affidavit of Confession of Judgment on behalf of himself and was authorized to do so.

______________________________
      Notary Public




                                               2
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 15 of 20 PageID #: 86




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MICHAEL CAMBRIA, individually and on
behalf of all other persons similarly situated,
                                                                    Index No.: 2:20-cv-03886 (RPK)(ST)

                                              Plaintiff,                    CONFESSION OF
                                                                            JUDGMENT
                          v.

BILL’S TOWING SERVICE, INC. and BRUCE
GOLDBLATT, jointly and severally,

                                             Defendants.
----------------------------------------------------------------X


STATE OF NEW YORK                    )
                                     : ss.:
COUNTY OF                            )

        1.       I, ____________, reside in _____________ County, New York.

       2.      I, _________, am an owner of Bill’s Towing Service, Inc. I am duly authorized
to make this affidavit of confession of judgment on behalf of Bill’s Towing Service, Inc.

        3.     Pursuant to the terms of the Settlement Agreement and Release by and between
Plaintiff and Defendants to which this Confession of Judgement is annexed, I hereby confess
judgment and authorize entry thereof against Bill’s Towing Service, Inc., in favor of Plaintiff for
the sum of $125,000.00, less any payments previously made by Defendants under the Agreement
plus a penalty of thirty percent (30%) on any unpaid sums.

        4.     This affidavit of confession of judgment is for a debt justly due to Plaintiff under
the terms of the Agreement, to which this Confession of Judgement is annexed, which provides
that Defendants are to pay a total settlement of $125,000.00 to Plaintiff.

        5.     This Confession of Judgment is made upon good and valuable consideration, the
sufficiency of which I acknowledge on behalf of Defendants, including, without limitation, the
terms and provisions of the Agreement.

       6.      I hereby represent my understanding that upon Defendants’ breach of the
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered in the
United States District Court for the Eastern District of New York, in the matter of Cambria v. Bill's
Towing Service, Inc. et al, Index No. 20-cv-03886-RPK-ST, before the honorable Magistrate Judge
Steven Tiscione, as a judgment for $125,000.00, less any payments made under the Settlement



                                                           3
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 16 of 20 PageID #: 87




Agreement, plus a penalty of thirty percent (30%) on any unpaid sums, against Bill’s Towing
Service, Inc.. However, if the District Court should refuse or decline to accept jurisdiction over
the Agreement for any reason, I hereby authorize entry of judgment against Bill’s Towing Service,
Inc., for the foregoing amount, in the Supreme Court of the State of New York.


                                                      BILL’S TOWING SERVICE, INC.


                                                    By: ___________________________________
                                                        Arthur Gampero



STATE OF ______________ )
                        : ss.:

        On                   , 2021, before me personally came ___________________,
personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the written instrument, who, by me duly sworn, did depose and say
that deponent resides at _____________________________, that deponent is an owner of Bill’s
Towing Service, Inc., the party described herein, and that deponent executed the foregoing
Affidavit of Confession of Judgment on behalf of Bill’s Towing Service, Inc. and was authorized
to do so.

______________________________
      Notary Public




                                                4
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 17 of 20 PageID #: 88
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 18 of 20 PageID #: 89
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 19 of 20 PageID #: 90
Case 2:20-cv-03886-ST Document 14-1 Filed 04/01/21 Page 20 of 20 PageID #: 91
